PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Dell c/o Jackson Walker L.L.P.
100 Congress Avenue
Suite 1100
Austin, TX 78701




In re Application of LAUFFER et al.
Appl. No.: 16/850,180
Docket No. 102450.00643
Filed: 16 Apr 2020
For:  NAVIGATIONAL DYNAMIC LIGHTING
:::::


WITHDRAWAL FROM ISSUE
    37 CFR 1.313









The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have been paid.  Since, the issue fee and publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit amount. However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

Any inquires related to this decision should be directed to Alexander Taningco, Supervisory Patent Examiner, at (571) 272-8048.

The application is being forwarded to the examiner for action.


/ANDREA L WELLINGTON/                                                                                                                                                                                                     _______________________
Andrea Wellington 
Director, Technology Center 2800

AW:at:kt



/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844